DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 09/19/2019 were reviewed and are acceptable.
Specification
The specification filed on 09/19/2019 was reviewed and is acceptable.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamanaka et al. (US 2017/0069922 A1).
Regarding claims 1-3, Yamanaka et al. discloses a fuel cell system (30) comprising:
a fuel cell (40); an oxidant gas supply passage (cathode gas supply passage 61) for supplying oxidant gas to the fuel cell ([0029-0030]); an upstream-side valve (flow dividing valve 63) provided in the oxidant gas supply passage ([0031]), and a controller (100) configured to perform various controls ([0038]),
wherein the upstream-side valve comprises:

a valve element (valve 63, [0033], which is submitted to read on a “valve element” because, absent additionally recited structure, the valve is in itself an element of the valve); and
a drive mechanism (valve motor 64, [0032]) configured to drive the valve element to open and close a gap between the valve seat and the valve element ([0032-0033]),
wherein the valve element is provided with a seal member including a seal part (valve body, [0033])  that contacts with the valve seat during valve closing ([0033]).
With respect to the limitations “wherein when the upstream-side valve is to be fully closed...” in lines 12-15 and “while the controlled fully-closed opening-degree control is being performed…” in lines 16-20 (emphasis added) and the limitations of dependent claims 2 and 3, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)).  It is submitted that the system of Yamanaka et al. possesses the requisite claimed structure, i.e. a valve, drive mechanism, and controller, such that it would necessarily follow that the system would be capable of performing the recited functionality.  
Regarding claims 4-7, Yamanaka et al. discloses a fuel cell system (30) comprising:
a fuel cell (40); an oxidant gas exhaust passage (cathode gas discharge passage 66) for exhausting oxidant gas supplied to the fuel cell ([0029-0030]); a downstream-side valve (pressure regulating valve 67) provided in the oxidant gas exhaust passage ([0034]), and a controller (100) configured to perform various controls ([0038]),
wherein the downstream-side valve comprises:
a valve seat ([0034]);
a valve element (valve 67, [0034], which is submitted to read on a “valve element” because, absent additionally recited structure, the valve is in itself an element of the valve); and

wherein the valve element is provided with a seal member including a seal part (valve body, [0034])  that contacts with the valve seat during valve closing ([0034]).
With respect to the limitations “wherein when an auxiliaries power-generation request…is present, the controller is configured to perform...” in lines 12-16 and “while the AUXS power-generation opening-degree control is being performed…” in lines 17-22 (emphasis added) and the limitations of dependent claims 5-7, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)).  It is submitted that the system of Yamanaka et al. possesses the requisite claimed structure, i.e. a valve, drive mechanism, and controller, such that it would necessarily follow that the system would be capable of performing the recited functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	04/20/2021